Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/162,790 filed 1/29/2021 has been examined.
In this Office Action, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
Providing a delta for a table and a value of a partition.
The limitation of providing a delta for a table and a value of a partition, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting databases, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the databases language, providing in the context of this claim encompasses the user manually determining generic delta and generic value information using generic partitions and tables. Similarly, the limitation(s) of executing; storing; receiving; and querying, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. For example, but for the databases language, executing; storing; receiving; and querying in the context of this claim encompasses the user manually generating a listing of
delta and value information using generic tables. If a claim limitation, under its broadest
reasonable interpretation, covers performance of the limitation in the mind but for the recitation
of generic computer components, then it falls within the “Mental Processes” grouping of abstract
ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
providing delta/value information is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using databases to perform both the executing; storing; receiving; and querying and providing steps. The databases in both steps is recited at a
high level of generality (i.e., as a generic processor performing a generic computer function of
providing generic delta/value information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a databases to perform
both the executing; storing; receiving; and querying and providing steps amounts to no more
than mere instructions to apply the exception using a generic computer component. Mere
instructions to apply an exception using a generic computer component cannot provide an
inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-8 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-8 are also directed towards
nonstatutory subject matter.

As per independent claims 9 and 18, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 9 and 18 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 10-17 and 19-20 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 10-17 and 19-20 are also
directed towards non-statutory subject matter.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,194,782. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.


Current Application
US Pat. No. 11,194,782 B2 (17/232,927)
1. A method comprising:
executing a change on a first immutable micro-partition of a table of a database, the executing of the change comprising 

generating a new micro-partition that embodies the change and deleting the first immutable micro-partition;

storing a value of the first immutable micro-partition prior to executing the change in a
change tracking column of the table;
receiving, from a request processing service, a request for a delta for the table between a
first timestamp and a second timestamp; and
querying at least one change tracking column of the table to determine the delta between
the first timestamp and the second timestamp, the delta including the value of the first immutable
micro-partition prior to executing the change; and
providing, to the request processing service, the delta for the table and the value of the
first immutable micro-partition.










2. The method of claim 1, further comprising:
updating a table history that comprises a log of changes made to the table, each change in the log
of changes comprising a timestamp, the updating of the table history comprising inserting an
indication of the change into the log of changes.
3. The method of claim 2~ further comprising:
providing the delta in response to the request for the delta, the delta indicating that a
transaction based on the updated table history has completed.
4. The method of claim 1, further comprising:
updating one or more change tracking columns in the new micro-partition.
5 The method of claim 4, wherein the one or more change tracking columns indicate one or
more of:
a prior micro-partition associated with a row in the new micro-partition, a prior row
identification associated with a row in the new micro-partition, or a prior transaction associated
with a row in the new micro-partition.
6. The method of claim l, further comprising:
comparing a first set of data associated with the first timestamp and a second set of data
associated with the second timestamp, wherein the comparing comprises determining row
granularity changes between added and removed micro-partitions between the first set of data
and the second set of data
7. The method of claim 1, wherein the at least one change tracking column indicates a most
recent change that occurred on a row, or a log of changes that have occurred on the table.
8. The method of claim l, further comprising:
determining a timestamp to a transaction that occurred on the table; and
determining a timestamp to each modification that occurs on one or more rows of the
table.
9. A system comprising:
at least one processor: and
one or more non-transitory computer readable storage media containing instructions
executable by the at least one processor for causing the at least one processor to pe1form
operations comprising:
executing a change on a first immutable micro-partition of a table of a database, the
executing of the change comprising generating a new micro-partition that embodies the change
and deleting the first immutable micro-partition;
storing a value of the first immutable micro-partition prior to executing the change in a
change tracking column of the table;
receiving a request for a delta for the table between a first timestamp and a second
timestamp; and
querying at least one change tracking column of the table to determine the delta between
the first timestamp and the second timestamp, the delta including the value of the first immutable
micro-partition prior to executing the change; and
providing the delta for the table and the value of the first immutable micro-partition.
10. The system of claim 9, wherein the operations further comprise:
updating a table history that comprises a log of changes made to the table, each change in
the log of changes comprising a timestamp, the updating of the table history comprising inserting
an indication of the change into the log of changes.
11. The system of claim 10, wherein the operations further comprise:
providing the delta in response to the request for the delta, the delta indicating that a
transaction based on the updated table history has completed.
12. The system of claim 10, wherein the table history is stored within an immutable micropartition.
13. The system of claim 11, wherein the operations further comprise:
updating one or more change tracking columns in the table indicating the value of the
first immutable micro-partition has been accessed.
14. The system of claim 13, wherein the one or more change tracking columns indicate one
or more of:
a prior micro-partition associated with a row in the new micro-partition, a prior row
identification associated with a row in the new micro-partition, or a prior transaction associated
with a row in the new micro-partition.
15. The system of claim 9, wherein the operations further comprise:
comparing a first set of data associated with the first timestamp and a second set of data
associated with the second timestamp, wherein the comparing comprises determining row
granularity changes between added and removed micro-partitions between the first set of data
and the second set of data.
16. The system of claim 9, wherein the at least one change tracking column indicates a most
recent change that occurred on a row, or a log of changes that have occurred on the table.
17. The system of claim 9, wherein the operations further comprise:
determining a timestamp to a transaction that occurred on the table; and
determining a timestamp to each modification that occurs on one or more rows of the
table.
18. A non-transitory computer readable storage media containing instructions executable by
at least one processor for causing the at least one processor to perform operations comprising:
executing a change on a first immutable micro-partition of a table of a database, the
executing of the change comprising generating a second immutable micro-partition that
embodies the change and deleting the first immutable micro-partition;
storing a value of the first immutable micro-partition prior to executing the change in a
change tracking column of the table;
receiving, from a request processing service, a request for a delta for the table between a
first timestamp and a second timestamp; and
querying at least one change tracking column of the table to determine the delta between
the first timestamp and the second timestamp, the delta including the value of the first immutable
micro-partition prior to executing the change; and
providing, to the request processing service, the delta for the table and the value of the
first immutable micro-partition.
19. The non-transitory computer readable storage media of claim 18, wherein the operations
further comprise:
comparing a first set of data associated with the first timestamp and a second set of data
associated with the second timestamp, wherein the comparing comprises determining row
granularity changes between added and removed micro-partitions between the first set of data
and the second set of data.
20. The non-transitory computer readable storage media of claim 18, wherein the at least one
change tracking column indicates a most recent change that occurred on a row, or a log of
changes that have occurred on the table.
1. A method comprising:
executing a change on an existing micro-partition of a table, the executing of the change comprising 

generating a new micro-partition that embodies the change and deleting
the existing micro-partition from the table;

receiving a request for a delta for the table between a first timestamp and a second timestamp;
determining in response to the request for the delta, a sequence of dependencies between the first timestamp and the second timestamp, the sequence of dependencies
indicating one or more rows of a set of rows of the table that have been updated and one or more transactions that caused each update;
determining the delta based on the sequence of dependencies, the delta including information indicating at least one operation that was performed to at least one row of the
set of rows of the table, without including information as to intermediate changes made to the at least one row of the set of rows of the table between the first timestamp
and the second timestamp; and
providing an output with the delta, the delta further indicating completion status of a transaction of the one or more transactions associated with executing the change.


2. The method of claim 1, further comprising:
subsequent to executing the change, updating a table history that comprises a log of changes made to the table, each change in the log of changes comprising a
timestamp, the updating of the table history comprising inserting an indication of the change into the log of changes.
3. The method of claim 2, wherein the timestamp for each change in the log of changes indicates when a corresponding change was made.
4. The method of claim 2, wherein the log of changes includes historical data indicating: one or more of: rows that changed, a micro-partition where a row was originally
stored, a prior row identifier for the row, or whether a row in the table was updated.
5. The method of claim 1, wherein the existing micro-partition is a first existing micro-partition in a plurality of existing micro-partitions and the new micro-partition is a
first new micro-partition in a plurality of new micro-partitions, wherein determining the delta further comprises performing a comparison operation between one or more existing micro-partitions and one or more new micro-partitions.
6. The method of
claim 5
, wherein performing the comparison operation generates one or more null values indicating that one or more rows were deleted from the table.
7. The method of
claim 5
, wherein performing the comparison operation generates one or more null values indicating that one or more rows were inserted into the table.
8. The method of
claim 5
, wherein performing the comparison operation generates one or more null values indicating that one or more rows of the table were updated.
9. A system comprising:
at least one processor; and
one or more non-transitory computer readable storage media containing instructions executable by the at least one processor for causing the at least one processor toperform operations comprising:
executing a change on an existing micro-partition of a table, the executing of the change comprising generating a new micro-partition that embodies the change anddeleting the existing micro-partition from the table;
receiving a request for a delta for the table between a fi rst timestamp and a second timestamp;
determining in response to the request for the delta, a sequence of dependencies between the fi rst timestamp and the second timestamp, the sequence of dependenciesindicating one or more rows of a set of rows of the table that have been updated and one or more transactions that caused each update;
determining the delta based on the sequence of dependencies, the delta including information indicating at least one operation that was performed to at least one row ofthe set of rows of the table, without including information as to intermediate changes made to the at least one row of the set of rows of the table between the fi rsttimestamp and the second timestamp; and
providing an output with the delta, the delta further indicating completion status of a transaction of the one or more transactions associated with executing the change.
10. The system of
claim 9
, wherein the operations further comprise:
updating a table history that comprises a log of changes made to the table, each change in the log of changes comprising a timestamp, the updating of the tablehistory comprising inserting an indication of the change into the log of changes.
11. The system of
claim 10
, wherein the timestamp indicates a transaction that initiated a corresponding change.
12. The system of
claim 11
, wherein the log of changes include historical data indicating one or more of: rows that changed, a micro-partition where a row was originallystored, a prior row identifi er for the row, or whether a row in the table was updated.
13. The system of
claim 9
, wherein the existing micro-partition is a fi rst existing micro-partition in a plurality of existing micro-partitions and the new micro-partition is afi rst new micro-partition in a plurality of new micro-partitions, wherein determining the delta further comprises performing a comparison operation between one or moreexisting micro-partitions and one or more new micro-partitions.
14. The system of
claim 13
, wherein performing the comparison operation generates one or more null values indicating that one or more rows were deleted from thetable.
15. The system of
claim 13
, wherein performing the comparison operation generates one or more null values indicating that one or more rows were inserted into thetable.
16. The system of
claim 13
, wherein performing the comparison operation generates one or more null values indicating that one or more rows of the table were updated.
17. A non-transitory computer readable storage media containing instructions executable by at least one processor for causing the at least one processor to perform operationscomprising:
executing a change on an existing micro-partition of a table, the executing of the change comprising generating a new micro-partition that embodies the change and deletingthe existing micro-partition from the table;
receiving a request for a delta for the table between a fi rst timestamp and a second timestamp;
determining in response to the request for the delta, a sequence of dependencies between the fi rst timestamp and the second timestamp, the sequence of dependenciesindicating one or more rows of a set of rows of the table that have been updated and one or more transactions that caused each update;
determining the delta based on the sequence of dependencies, the delta including information indicating at least one operation that was performed to at least one row of theset of rows of the table, without including information as to intermediate changes made to the at least one row of the set of rows of the table between the fi rst timestampand the second timestamp; and
providing an output with the delta, the delta further indicating completion status of a transaction of the one or more transactions associated with executing the change.
18. The non-transitory computer readable storage media of
claim 17
, the operations further comprising:
subsequent to executing the change, updating a table history that comprises a log of changes made to the table, each change in the log of changes comprising atimestamp, the updating of the table history comprising inserting an indication of the change into the log of changes.
19. The non-transitory computer readable storage media of
claim 18
, wherein the log of changes includes historical data indicating one or more of: rows that changed, amicro-partition where a row was originally stored, a prior row identifi er for the row, or an indication of whether the row was updated.
20. The non-transitory computer readable storage media of
claim 17
, wherein the timestamp indicates a transaction that initiated a corresponding change.
21. The non-transitory computer readable storage media of
claim 17
, wherein the existing micro-partition is a fi rst existing micro-partition in a plurality of existing micro-partitions and the new micro-partition is a fi rst new micro-partition in a plurality of new micro-partitions, wherein determining the delta further comprises performing acomparison operation between one or more existing micro-partitions and one or more new micro-partitions.
22. The non-transitory computer readable storage media of
claim 21
, wherein performing the comparison operation generates one or more null values indicating that oneor more rows were deleted from the table.
23. The non-transitory computer readable storage media of
claim 22
, wherein performing the comparison operation generates one or more null values indicating that oneor more rows were inserted into the table.
24. The non-transitory computer readable storage media of
claim 22
, wherein performing the comparison operation generates one or more null values indicating that oneor more rows of the table were updated.


























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Huu et al., US Pub. No. 2011/0191299 A1, in view of Vipul et al., US Patent No. 9,223,822. 


As to claim 1 (and substantially similar claim 9 and claim 18), Huu discloses a method comprising:
executing a change on a first immutable micro-partition of a table of a database,
(Huu [0021] FIG. 1 illustrates a computer-implemented data management system 100 in accordance with the disclosed architecture. The system 100 includes a capture component
102 that captures incremental change data 104 associated with a data operation 106 on data 108 in a partition 110 of a distributed database. The system 100 can also include a tracking
component 112 that creates tracking information 114 associated with the data operation 106 of the incremental change data 104, and a storage component 116 that stores the incremental change data 104 and associated tracking information 114 in a table 118 of the partition 108.;
see also abstract: the incrementally captured changed rows are inserted in a data capture table (a differential change "delta" table) in a human-readable format (e.g., XML).)

the executing of the change comprising generating a new micro-partition that embodies the change and deleting the first immutable micro-partition;
(Huu [0031] The capture and change tracking table 304 is where data from the base table is stored before changes become permanent ( overwritten on the production data). There is one
active capture and change tracking table 304 per partition per table group. The columns consist of XML versions of the base table data, and the UTC and DBTS tracking columns to aid in
restore operations, and other metadata related to both backup and restore. When Update and Delete operations are performed on the base table, the corresponding triggers (Delete
trigger 404 and Update trigger 406) fire and copy the old data into the capture and change tracking table 304.)

storing a value of the first immutable micro-partition prior to executing the change in a
change tracking column of the table;
(Huu [0029] The trigger captures the change made to the base row and inserts the before-image (incremental change data) into a data capture and tracking table 304 maintained by the
system. The table 304 serves as the history of changes that is used to rollback (restore) operations.;
see also Fig. 6 showing the data operation is performed before storing the incremental changes in the change tracking table (step 606))

Huu does not disclose:
receiving, from a request processing service, a request for a delta for the table between a
first timestamp and a second timestamp;
and
querying at least one change tracking column of the table to determine the delta between
the first timestamp and the second timestamp, the delta including the value of the first immutable micro-partition prior to executing the change; 
and
providing, to the request processing service, the delta for the table and the value of the
first immutable micro-partition

However, Vipul discloses:
receiving, from a request processing service, a request for a delta for the table between a
first timestamp and a second timestamp;
(Vipul col. 2 ln. 28-37: The first processing may include determining net changes to registered data elements of the first data model using rows of said virtual table including a type of operation of any of modify, add or delete, and omitting rows having an associated type of operation of no change. The delta table may indicate a type of operation for each entry of said delta table that is any of modify, delete or add. The one or more operations may be actions performed to the database based on differences determined between data obtained for two successive polling intervals.;
See also col. 17 ln. 4-13: Each delta table 530 may be associated with a polling identifier or version identifier for a particular received polling period's data set. In one embodiment,
the polling identifier may a timestamp associated with the received polling data set causing updates to the database as reflected in the delta table 530. The polling identifier may
be used to associate the delta table 530 with its corresponding polling data set and may also be used to uniquely distinguish between different instances of delta table 530 obtained for
different polling periods.)
and
querying at least one change tracking column of the table to determine the delta between
the first timestamp and the second timestamp, the delta including the value of the first immutable micro-partition prior to executing the change; 
(Vipul col. 22 ln. 10-15: At step 1008, differences between the new set of polling data and
the previous set of polling data are determined. At step 1010, database operations are performed to update the database tables based on the differences.)
and
providing, to the request processing service, the delta for the table and the value of the
first immutable micro-partition
(Vipul col. 17 ln., 54-65 : The delta table as described above may include information
describing the before table, or more generally, the state of the database table prior to updating with a new set of polling data. Each of the rows in the delta table identifies an object having an associated PK value and other recorded data values ( e.g., for the LUN' s "NAME" property) which is combined (via the LEFT JOIN clause) with other data values or object properties
as retrieved from the after table. The properties retrieved from the after table include any updated values as a result of applying a change operation to update a row of the database
table.;
see also col. 19 ln. 3-15: An INNER JOIN creates a new result table by combining column values of two tables ( e.g. Tl and T2) based upon the join-predicate. The query compares
each row of Tl with each row of T2 to find all pairs of rows which satisfy the join-predicate ( e.g., as indicated by the ON clause). When the join-predicate is satisfied, column values
for each matched pair of rows of Tl and T2 are combined into a result row. The result of the join can be defined as the 10 outcome of first taking the Cartesian product ( e.g. intersection
or cross join) of all records in the tables ( combining every record in table Tl with every record in table T2). All records which satisfy the join predicate are returned.).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply obtaining between data obtained for two successive polling intervals as taught by Vipul since it was known in the art that database systems provide change tracking to provide that a subscription request may be generated for the client using a client table (virtual table, database table, or otherwise) to register to receive notifications regarding data changes of the database tables of the second database model affecting the client-based objects or structures as used by the client, where an embodiment may only track changes for those data elements included in registered client subscription requests to thereby further increase the efficiency of indication processing in accordance with techniques herein   (Vipul col. 7 ln. 59-67).


As to claim 2, Huu discloses the method of claim 1, further comprising:
updating a table history that comprises a log of changes made to the table, each change in the log of changes comprising a timestamp, the updating of the table history comprising inserting an
indication of the change into the log of changes
(Huu [0038] The UTC timestamp is the current UTC time of the Insert operation that created the row. This timestamp used to aid in restore operations. Users can choose a UTC date or time to which the restore is desired. Restore determines the actual restore point based on the DBTS values using the UTC timestamp as a guide. This is utilized to restore the database to a
consistent transactional state.;
see also [0060] At 706, a transaction timestamp and data operation timestamp are stored in association with a transaction of the incremental change data.
See also [0024] The table 118 includes a history of changes of incremental change data. The
changes are associated with the time a data operation occurred ( a data operation timestamp ), the time a transaction occurred ( a transaction timestamp ), and the time of row creation (a coordinated universal time-UTC).;
see also [0028] The triggers 202 capture the changes made on the base row and insert a record into the data capture and tracking table 304. These values can then be inserted back, or restored, into the original database or staging database from the data capture and tracking table 304.).

As to claim 3, Vipul discloses under the rationale above the method of claim 2, further comprising:
providing the delta in response to the request for the delta, the delta indicating that a
transaction based on the updated table history has completed
(Vipul col. 17 ln. 20-26: The database table 510 at a second point in time, as represented by 520, (e.g., after applying database operations as recorded in delta table 530 which modify 510) is also referred to herein as the "after" table. Using the after table 520 and the delta table 530, a snapshot view or virtual table may be created providing a snapshot of the before table.).

As to claim 4, Huu discloses the method of claim 1, further comprising:
updating one or more change tracking columns in the new micro-partition
(Huu [0023] FIG. 2 illustrates an alternative embodiment of a data management system 200. The system 200 includes the capture component 102 that captures the incremental change
data 104 associated with the data operation 106 on the data 108 in the partition 110 of the distributed database, the tracking component 112 that creates the tracking information 114
associated with the data operation 106, the storage component 116 that stores the incremental change data 104 and associated tracking information 114 in the table 118;
see also [0024] The incremental change data 104 and the tracking information 114 are stored in the table 118 in a human readable format that includes a self-describing schema of rows from the base table 108. The incremental change data 104 and the tracking information 114 are stored in the table 118 in the same transaction as the 108 data is committed to the
database. The incremental change data 104 is persisted in the partition 110 in which the data 108 resides, is highly available, and is searchable using a query language. The table 118
includes a history of changes of incremental change data.).

As to claim 5, Huu discloses the method of claim 4, wherein the one or more change tracking columns indicate one or more of:
a prior micro-partition associated with a row in the new micro-partition, a prior row identification associated with a row in the new micro-partition, or a prior transaction associated with a row in the new micro-partition
(Huu [0035] When a restore operation is performed, the three columns are utilized to track the order of previous Insert, Delete, and Update operations. These columns have default
values that are filled in upon each Insert, Delete, and Update operation. The default value for each column calls a function ( an intrinsic) that fills in the correct values automatically
during the Insert, Delete, or Update operation.;
see also [0026] FIG. 3 illustrates an alternative representation of a data management system 300. The system 300 (and systems 100 and 200, for example) can be used in cloud computing
environments for backup and restore functions. For each partition ( of multiple replicas that include a primary replica and multiple secondary replicas) in a table group 302 in the database,
a change capture and tracking table 304 ( e.g., the table 118 ofFIG.1) is created. This table 304 (also referred to as an incremental change table or "delta" table) stores row values
from the original table group 302 when certain changes are made to the original table group 302.).

As to claim 6, Vipul discloses under the rationale above the method of claim 1, further comprising:
comparing a first set of data associated with the first timestamp and a second set of data
associated with the second timestamp, wherein the comparing comprises determining row
granularity changes between added and removed micro-partitions between the first set of data
and the second set of data
(Vipul col. 13 ln. 29-36: For example, the database may optionally provide for different
levels or granularity of change tracking and notification besides on a single database table row. For example, an embodiment may utilize a database providing change tracking
at the database column level in addition to providing tracking and notification per database table row. All such embodiments and variations may utilize the techniques herein to provide for database change notification tracking.).

As to claim 7, Huu discloses the method of claim 1, wherein the at least one change tracking column indicates a most recent change that occurred on a row, or a log of changes that have occurred on the table (Huu [0032] There is a view 408 on the capture and change
tracking table 304. The triggers (404 and 406) refer to this view 408 as an indirection to the most recent (active) capture and change tracking table.;
see also [0039] The Insert operation is tracked in the base table using columns that are added to the base table by the system. These columns store a sequence number for the operation, the
UTC time of the operation as measured at the primary replica of the partition, and a transaction identifier. (These three fields are also added to the data capture table.)).

As to claim 8, Huu discloses the method of claim 1, further comprising:
determining a timestamp to a transaction that occurred on the table; 
(Huu [0039] The Insert operation is tracked in the base table using columns that are added to the base table by the system. These columns store a sequence number for the operation, the
UTC time of the operation as measured at the primary replica of the partition, and a transaction identifier. (These three fields are also added to the data capture table.))
and
determining a timestamp to each modification that occurs on one or more rows of the
table
(Huu [0039] The Insert operation is tracked in the base table using columns that are added to the base table by the system. These columns store a sequence number for the operation, the
UTC time of the operation as measured at the primary replica of the partition, and a transaction identifier. (These three fields are also added to the data capture table.)).


Referring to claim 10, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 10.

Referring to claim 11, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 11.

As to claim 12, Huu discloses the system of claim 10, wherein the table history is stored within an immutable micropartition (Huu [0024] The incremental change data 104 is persisted in the
partition 110 in which the data 108 resides, is highly available, and is searchable using a query language. The table 118 includes a history of changes of incremental change data).

As to claim 13, Huu discloses the system of claim 11, wherein the operations further comprise:
updating one or more change tracking columns in the table indicating the value of the
first immutable micro-partition has been accessed (Huu [0037] The OP DBTS exposes the order of each operation, and uses an intrinsic that returns the current DBTS and increments
the DBTS. This is different for every entry in the base table because each Insert operation calls the intrinsic via the default value for the column.;
see also [0039] The Insert operation is tracked in the base table using columns that are added to the base table by the system. These columns store a sequence number for the operation,).

Referring to claim 14, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 16.

Referring to claim 17, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 17.

Referring to claim 19, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 19.

Referring to claim 20, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adya et al., US Pub. No. 2008/0228697 A1, discloses a database update pipeline may be incorporated into a data access architecture for providing data services to applications, thereby bridging the gap between application data and data as persisted in databases. The update pipeline has the ability to translate changes made to object instances into data store change constructs, and carry those changes over to a data store. Such a pipeline can also advantageously perform the reverse operation, allowing applications to query using the database update pipeline, and receive materialized object instances;
Nori et al., US Pub. No. 2008/0250073 A1, teaches systems and methods that track changes in a database via a change tracking layer that enables separation of change tracking and change enumeration. Such an arrangement enables multiple change enumeration and sync technologies over a single change tracking layer, while reducing amount of tracking information that are maintained;
Botev et al., US Pub. NO. 2019/0171650 A1, teaches method and/or a system to improve data
synchronization and integration of heterogeneous databases distributed across enterprise and/or cloud using bi-directional transactional bus of asynchronous change data system.
In one embodiment, a method of snapshot materialization and application consistency includes running a change capture system to capture all changes by collecting a change capture data, running an initial bulk load of all data in a source system, and applying all change transactions to a particular transaction id. The method includes removing a reappearance of a record using keys that handle de-duplication of entries and deeming a snapshot of a target system.
The change capture data concerns in the source system in an order of its occurrence. A logical clock value determines the order in which the changes have occurred. The changes are
a transactional and/or a non-transactional. The transaction boundaries are preserved as part of the change capture data; and 
Peh et al., US Pub. No. 2012/0310934 A1, teaches a computer-implemented method for
providing an historical view of a data record is disclosed. The method includes storing the data record in main memory of a server computer, receiving an instruction to update the data
record, and executing the instruction to update the data record to provide a most recent version of the data record. The method further includes generating a history table. The history table includes a main table part that represents the most recent version of the data record after the data record is updated, and a history table part that represents one or more past versions of the data record before the data record is updated. The history table is stored in the main memory of the server computer.






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152